Citation Nr: 0618299	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to a compensable initial rating for status 
post tear, ulnar and radial collateral ligaments of the right 
first metacarpophalangeal joint (right thumb disability).

4.  Entitlement to a compensable initial rating for residuals 
of a right wrist injury with chronic subluxation.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1981 to August 1981, 
May 1982 to July 1982 and from May 1985 to July 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from September 2002 and June 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  In an unappealed July 1997 letter determination, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for a right knee disability.

2.  The evidence added to the record since July 1997, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  The competent evidence does not demonstrate that the 
veteran's current right knee disability is causally related 
to active service.

4.  The competent evidence does not demonstrate that any 
current right hip disability is causally related to active 
service.

5.  The veteran's right thumb disability is currently 
productive of complaints of pain; objectively, he had normal 
range of motion without pain and without additional 
functional limitation with repetitive motion.

6.  The veteran's right wrist disability is currently 
productive of complaints of pain; objectively, he had 
painless range of motion, including dorsiflexion to 90 
degrees, without additional functional limitation with 
repetitive motion.


CONCLUSIONS OF LAW

1.  The July 1997 letter determination which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a right knee disability is final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the July 1997 letter 
determination is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
right knee disability have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2005).

3.  A right knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

4.  A right hip disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

5.  The criteria for entitlement to an initial compensable 
evaluation for a right thumb disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5299-5228 (2005).

6.  The criteria for entitlement to an initial compensable 
evaluation for a right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5299-5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's increased rating claims, he is 
appealing the initial rating assignment as to his right thumb 
and right wrist disabilities.  In this regard, because the 
June 2004 rating decision granted the veteran's claims of 
entitlement to service connection, such claim is now 
substantiated.  The November 2004 statement of the case, 
under the heading "Pertinent Laws; Regulations; Ratings 
Schedule Provisions," set forth the relevant diagnostic codes 
(DCs) for the disabilities at issue (38 C.F.R. § 4.71a, DCs 
5215, 5228), and included a description of the rating 
formulas for all possible schedular ratings under those 
diagnostic codes.  The AOJ letters, rating decision and the 
statement of the case thus informed the appellant of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  

While the provisions of 38 U.S.C.A. § 5103(a) have been 
deemed inapplicable to the veteran's increased ratings claim, 
as explained above, such VCAA obligations remain in effect as 
to the remaining issues on appeal. 

Regarding the veteran's right knee claim, it is noted that 
the claims folder indicates a prior final denial on that 
issue.  As such, the issue on appeal is whether new and 
material evidence has been received to reopen the claim.  In 
this regard, the Board calls attention to Kent v. Nicholson, 
No. 04-181, which addresses notice requirements specific to 
new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

Here, an August 2002 letter from the RO set forth the 
elements of a service connection claim and included the 
standard for new and material evidence.  This letter did not 
explicitly state the basis for the prior final denial and as 
such it does not fully meet the requirements under Kent.  
However, because the instant decision reopens the veteran's 
claim any deficiency with respect to notice regarding new and 
material evidence is moot.  

Regarding the veteran's service connection claims, VA 
satisfied its duty to notify by means of an August 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the rating criteria 
for knee or hip disabilities, nor did it apprise the veteran 
as to the law pertaining to effective dates.  However, 
subsequent correspondence dated in March 2006 addressed these 
issues.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the June 2004 Statement of 
the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a February 2003 hearing before 
the RO and at a January 2006 hearing before the undersigned.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  

Further regarding the duty to assist, the claims file 
contains a disability determination by the Social Security 
Administration (SSA) dated in December 2005.  That decision 
referenced private treatment provided by Dr. E. L., Jr., for 
the veteran's orthopedic problems.  No records from that 
physician are associated with the claims file.  However, the 
veteran has not provided the necessary contact information 
and approximate dates of treatment to enable VA to request 
such documents on his behalf.  In this vein, the Court has 
held that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.  
It is again noted that the veteran has been adequately 
apprised as to the division of responsibility between VA and 
a claimant in developing a claim.  Despite such notice, he 
has not volunteered the necessary information required by VA 
in order to procure the outstanding records.  Under these 
circumstances, it does not appear that additional efforts to 
assist the veteran would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   

Additionally, it is noted that the veteran has not received a 
VA examination with respect to his right knee and right hip 
claims.  In this regard, the law holds that VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records reveal no 
findings of a right knee or right hip disability.  Moreover, 
the post-service records do not reflect complaints or 
treatment for several years following separation.  Indeed, 
regarding the right hip, the objective records do not tend to 
reflect a chronic disability.  Under these circumstances, an 
examination is not found to be necessary within the meaning 
of 38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  

Discussion

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  New and material evidence- right knee disability

Procedural background

The veteran initially raised a claim of entitlement to 
service connection for a right knee disability in July 1987.  
Such claim was denied by the RO in a September 1987 rating 
decision.  The veteran did not appeal that determination and 
it became final.  See 38 U.S.C.A. § 7105.  

In November 1993, the veteran requested that his right knee 
claim be reopened.  He was sent a letter later that month 
explaining that he had to submit new and material evidence in 
order to reopen his claim.  He did not respond to that 
letter.  As such, the letter determination became final.

In June 1997, the veteran again requested that his right knee 
claim be reopened.  He was sent another letter in July 1997 
apprising him of the need to submit new and material 
evidence.  Again, he failed to submit any evidence in 
response to the letter, which became final.  

Most recently, the veteran requested service connection for a 
right knee disability in May 2002.  That claim was denied in 
a September 2002 rating decision.  The veteran disagreed with 
that determination and an appeal has since been perfected.  
It is noted that, from a reading of the June 2004 statement 
of the case, the RO appears to have reopened the veteran's 
claim of entitlement to service connection for a right knee 
disability and denied it on the merits.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Legal criteria

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in May 2002, after this date, the 
new version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Analysis

In order to determine if the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied here, it is necessary to 
review the evidence of record at the time of the last final 
prior denial in July 1997.  Such evidence included the 
veteran's service medical records.  These records showed no 
abnormalities upon initial enlistment in June 1981.  As 
indicated in the reports of medical history accompanying the 
veteran's June 1981 and April 1985 enlistment physicals, the 
veteran had fractured his right leg prior to service, when he 
was a child.  The June 1981 enlistment examination also 
showed a history of a right knee sprain.  However, that 
examination, and the veteran's medical board examination in 
1987 did not reflect any chronic right knee disability.  The 
veteran did note a subjective complaint of trick knee in 
1997, but again, this was not objectively demonstrated.  The 
veteran was ultimately found unfit for service due to chronic 
right foot pain, status post modified McBride bunionectomy.  
Bilateral hallux valgus was another condition noted in the 
medical board proceedings.  Such proceedings did not indicate 
any findings referable to the right knee.  

The evidence associated with the claims file at the time of 
the last prior final denial in 1997 did not include any post-
service treatment records relating to the right knee.

The evidence added to the record since the time of the last 
prior final denial in 1997 includes medical records from the 
Federal Bureau of Prisons.  These records reveal complaints 
of right knee pain in 1999.  Also added to the claims folder 
since 1997 are VA outpatient treatment reports.  Such records 
show treatment for right knee pain in 2002.  A September 2002 
report indicated that the veteran had been experiencing right 
knee pain since 1996 and that an arthroscopy was performed at 
that time for a probable meniscal tear.  VA clinical records 
dated in 2003 and 2004 continue to reflect complaints and 
treatment for a right knee disability.  Another arthroscopy 
was performed in March 2003, which involved repair of the 
right medial meniscus. 

Also since the last prior final denial in 1997, testimonial 
evidence has been added to the record.  Of particular 
relevance in a June 2002 statement in which the veteran 
claims to have injured his knee on several occasions while in 
service.  More specifically, at his February 2003 hearing 
before the RO, the veteran explained that his military 
occupational specialty as an ammunition storage specialist 
required a significant amount of lifting, which caused his 
knee problems.  (Transcript "T," at 11.)  He also stated 
that he was involved in a wreck during a training exercise, 
which jammed the right knee.  He was told it was an 
"athletic knee," and that nothing could be done to treat 
it.  He was simply told to wrap it.  As he testified, he was 
later told that his knee problems were probably secondary to 
the bunions on his feet.  

At his most recent hearing, before the undersigned in January 
2006, the veteran reported that he received in-service 
treatment for a right knee disability.  (T. at 5.)  He also 
reported that he was put on profile for the right knee, 
instructing that he walk and run at his own pace, and wear 
comfortable shoes.  (T. at 6.)  

The evidence received subsequent to the last final RO letter 
determination in 1997 has not been previously submitted to 
agency decisionmakers.  Moreover, as these records reflect 
continued complaints and treatment for a right knee 
disability they are not cumulative or redundant of the 
evidence available back in 1997.  Thus, it is concluded that 
"new" evidence has been received within the meaning of 
38 C.F.R. § 3.156(a).

In addition to being new, the evidence added to the record 
since the last prior denial in 1997 is also material.  Again, 
material evidence is that which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Although not 
explicitly noted as a basis for the previous denial, the 
evidence of record in 1997 failed to demonstrate a current 
right knee disability.  The newly submitted evidence, as 
detailed above, does show a current disability.  Thus, the 
new evidence relates to a previously unestablished fact 
necessary to substantiate the claim and, as such, it is 
material under 38 C.F.R. § 3.156(a).  

Based on the foregoing, the evidence added to the record 
subsequent to the last final decision in 1997 is found to be 
new and material.  Consequently, the veteran's claim of 
entitlement to service connection for a right knee disability 
is reopened, and to this extent the appeal is granted.

As evidenced by the June 2004 statement of the case, the RO 
has considered the merits of the veteran's underlying service 
connection claim.  As such, the Board presently has 
jurisdiction to adjudicate the appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 

Again, the veteran is claiming entitlement to service 
connection for a right knee disability.  

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2005).  

Here, Federal prison records dated in 1999 contain an 
impression of degenerative joint disease involving the knees.  
Subsequent x-rays taken by VA in December 2002 were normal, 
however.  In any event, even if the evidence could be 
favorably construed so as to allow for a finding of right 
knee arthritis, such was not demonstrated within the 
applicable time period under 38 C.F.R. § 3.307.  Therefore, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, records dated in 1999 from the Federal Bureau of 
Prisons, as well as VA clinical records dated from 2002 to 
2004, reflect complaints and treatment for a right knee 
disability.  Indeed, the veteran underwent arthroscopic 
surgery in March 2003.  As such, a current disability is 
established and the first element of a service connection 
claim has been satisfied.  However, the remaining criteria 
have not been met, as will be discussed below.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a right knee disability existed prior to 
the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  It is again noted that the veteran's 
enlistment examinations in June 1981 and April 1985 revealed 
a remote history of a right leg fracture.  Furthermore, the 
June 1981 report of medical history also noted a past right 
knee sprain.  However, because the enlistment physicals 
showed normal findings, it appears that the prior right leg 
fracture and right knee sprain had resolved without chronic 
residuals upon entry to active duty.  

Based on the foregoing, the Board finds that the presumption 
of soundness operates here.  Moreover, the references to a 
remote fracture of the right leg, and a history of right knee 
sprain do not constitute clear and unmistakable evidence to 
rebut such presumption.  Finally, no other evidence of record 
serves to rebut the presumption of soundness here.  
Therefore, the appropriate inquiry is whether a right knee 
disability was incurred, rather than aggravated, during 
active duty.  

As already discussed, the service medical records are absent 
any objective findings referable to a right knee disability 
during service.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current right knee 
disability is causally related to active service, for the 
reasons discussed below.  

As detailed previously, a September 2002 VA outpatient 
treatment report reflected a history of right knee problems 
dating back to 1996, at which time an arthroscopy was 
performed.  The evidence of record does not document 
treatment until 1999, when the veteran was treated within the 
Federal prison system.  In either case, the initial 
demonstration of a right knee disability is too remote from 
the veteran's discharge in 1987 to be reasonably related to 
service.  Moreover, the file does not contain any competent 
opinion causally relating his current right knee disability 
to service.  The veteran himself has expressed such an 
opinion, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record does not demonstrate 
that the veteran's current right knee disability is causally 
related to any period of active duty.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection- right hip disability.

The veteran is claiming entitlement to service connection for 
a right hip disability.

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Here, Federal prison records dated in 1998 
contain the veteran's reported history of degenerative 
arthritis of the hips.  However, x-rays taken in December 
1998 showed a normal right hip.  Subsequent Federal prison 
records dated in 1999 contain an impression of degenerative 
joint disease, apparently involving the hips.  Again, this 
appears to be based only on the veteran's reported history 
and subjective complaints of pain.  As such, the record fails 
to establish arthritis of the right hip.  In any event, even 
if the evidence could be favorably construed so as to allow 
for a finding of right hip arthritis, such was not 
demonstrated within the applicable time period under 
38 C.F.R. § 3.307.  Therefore, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, the first element for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, records dated in 1998 and 1999 from the Federal Bureau 
of Prisons reflect complaints and treatment referable to the 
right hip.  However, as previously discussed, x-ray evidence 
in December 1998 fails to establish any right hip 
abnormalities.  Moreover, the claims medical evidence is 
silent as to the right hip since 1999.  For these reasons it 
does not appear that a current right hip disability exists.  
In any event, even if the evidence was favorably construed so 
as to allow for a finding of current disability, the claim 
nevertheless fails, for the reasons discussed below.

In the present case, the veteran stated at his February 2003 
RO hearing that he was treated for right hip osteoarthritis 
in service.  (T. at 21.)  He also made this contention in a 
statement dated in June 2002.  In that communication, he 
indicated that he was treated for his right hip while serving 
in Germany.  However, the service medical records are absent 
any complaints or treatment for a right hip disability.  In 
any event, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current right knee disability is causally related to 
active service, as will be discussed below.

The post-service records do not show any treatment for the 
right hip until 1998, more than a decade following the 
veteran's discharge from his final tour of active duty.  
Thus, the initial demonstration of a right hip disability is 
too remote from the veteran's separation to be reasonably 
related to service.  Moreover, the file does not contain any 
competent opinion causally relating a right hip disability to 
service.  The veteran himself has expressed such an opinion.  
Indeed, at his February 2003 hearing before the RO, he 
attributed his right hip problems to an accident sustained 
during a field training exercise in service.  (T. at 20.)  
The veteran also contended that his right hip injury was 
secondary to his service-connected disabilities.  (T. at 21.)  
Specifically, he stated that his service-connected injuries 
led to gait changes, which resulted in his hip complaints.  
However, the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Moreover, no competent 
evidence of record endorses the veteran's contentions that 
his right hip complaints are proximately due to or the result 
of any service-connected disability. 

In conclusion, the evidence of record does not demonstrate 
that the veteran's current right hip disability is causally 
related to any period of active duty.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Increased rating- right thumb

The veteran is claiming entitlement to an initial compensable 
rating for his service-connected status post tear, ulnar and 
radial collateral ligaments of the right first 
metacarpophalangeal joint (right thumb disability).  Because 
he is appealing the initial assignment of a disability 
rating, the Board must consider the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The right thumb disability at issue is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5228.  It is observed that 
this Diagnostic Code became effective during the rating 
period on appeal, on August 26, 2002.  Therefore, that Code 
section could only enable an increase from that date forward.  
However, the Board will also consider whether an increased 
rating is permissible under alternate Diagnostic Codes that 
were in effect throughout the entirety of the rating period 
on appeal. 

Diagnostic Code 5228 distinguishes between the major and 
minor upper extremities.  From a review of the May 2004 VA 
examination, it can be concluded that the veteran is right-
handed.  As such, the criteria relating to the major 
extremity are relevant here.

Under Diagnostic Code 5228, a noncompensable rating is 
warranted where the evidence shows a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  In order to be 
entitled to the next-higher 10 percent evaluation, the 
evidence must demonstrate a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. 

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 10 percent 
evaluation for any portion of the rating period on appeal.  
Indeed, the evidence of record fails to reveal a gap of one 
to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers.  To the contrary, a VA examination in May 2004 
revealed that the veteran had normal and painless flexion and 
extension of the first metacarpophalangeal (MCP) joint.  He 
also had normal and painless motion of the interphalangeal 
joint.  There was no decrease in motion with repetition.  
Both the radial collateral ligament and the ulnar collateral 
ligament of the MCP joint were stable.  With active abduction 
of the thumb, a tendon on the ulnar side of the joint popped 
over a bony prominence, but the examiner stated that this was 
of no significance.  The right thumb was without swelling or 
deformity.  Following the examination, the veteran was 
diagnosed with status post tear of the ulnar collateral 
ligament, right first metacarpophalangeal joint, healed 
without instability.

Based on the foregoing, the criteria for the next-higher 10 
percent evaluation have not been met.  Rather, the veteran's 
disability picture, as demonstrated upon objective 
examination, is commensurate with the noncompensable 
evaluation currently in effect.  Moreover, in reaching this 
conclusion, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, at his January 2006 hearing before the 
undersigned, the veteran stated that he experienced problems 
with his right thumb on a daily basis.  (T. at 3.)  
Specifically, he had difficulty grasping, such as with 
writing, shaking hands or twisting a bottle cap.  He also 
stated that he took pain medication for his right thumb 
disability.  (T. at 3.)  However, no findings of pain, 
weakness, or similar symptoms were demonstrated upon VA 
examination in May 2004 or elsewhere in the record.  Indeed, 
the VA treatment reports during the rating period on appeal 
do not address the right thumb disability.  Thus, the 
evidence of record does not establish additional functional 
limitation from which to conclude that the veteran's 
disability picture more closely approximates the next-higher 
rating.  

The Board has also considered whether any alternate 
Diagnostic Codes serve as a basis for a higher rating here.  
However, because the competent evidence fails to reveal 
ankylosis of the right thumb, or disability comparable 
therewith, Diagnostic Codes 5216-5224 are inapplicable.  
Similarly, as there is no x-ray evidence of arthritis 
involving the right thumb, Diagnostic Code 5003, concerning 
degenerative arthritis, does not apply.  There are no other 
relevant Diagnostic Codes for consideration.  

The Board has further considered whether the veteran is 
entitled to a separate evaluation for residuals of a scar in 
association with his service-connected right thumb 
disability.  In this vein, the May 2004 VA examination report 
indicates a scar on the radial side of the first MCP joint.  
However, the scar was described as well-healed and the 
veteran had no complaints referable to such scar.  Because 
there is no demonstrated symptomatology relating to the scar 
that is distinct and separate from the orthopedic right thumb 
disability for which the veteran is already being 
compensated, a separate evaluation is not appropriate here 
during the period in question.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also 38 C.F.R. § 4.14 (2005).

In conclusion, the noncompensable evaluation in effect for 
the veteran's right thumb disability is appropriate and there 
is no basis for a higher rating during any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

IV.  Increased rating- right wrist

The veteran is claiming entitlement to an initial compensable 
rating for his service-connected right wrist injury with 
chronic subluxation.  Because he is appealing the initial 
assignment of a disability rating, the Board must consider 
the entire time period involved, and contemplate staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The right wrist disability at issue is evaluated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  That Code 
section distinguishes between the major and minor upper 
extremities.  From a review of the May 2004 VA examination, 
it can be concluded that the veteran is right-handed.  As 
such, the criteria relating to the major extremity are 
relevant here.

Under Diagnostic Code 5215, a 10 percent evaluation applies 
where palmar flexion is limited in line with the forearm.  A 
10 percent rating is also warranted where the evidence shows 
dorsiflexion to less than 15 degrees.

Upon objective examination in May 2004, there was no swelling 
or deformity of the right wrist.  The veteran had 90 degrees 
of dorsiflexion, 90 degrees of forward flexion, 20 degrees of 
radial deviation and 45 degrees of ulnar deviation without 
pain.  Repetitive motion did not change his range of motion 
or his symptoms.  

Based on the foregoing, the criteria for a compensable 
evaluation under Diagnostic Code 5215 have not been met.  
Rather, the veteran's disability picture, as demonstrated 
upon objective examination, is commensurate with the 
noncompensable evaluation currently in effect.  Moreover, in 
reaching this conclusion, the Board has considered additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges the veteran's complaints 
of right hand pain.  For example, at his January 2006 hearing 
before the undersigned, he stated that turning a doorknob 
caused pain on some occasions.  (T. at 4.)  He also had 
difficulty grasping, such as with writing, shaking hands or 
twisting a bottle cap.  (T. at 3.)  The Board also 
acknowledges the objective findings upon VA examination in 
May 2004, which indicated that the ulnar side of the carpus 
subluxed volarly on the distal forearm.  Additionally, there 
was tenderness over the volar aspect of the right wrist.  
However, the veteran exhibited pain free range of motion, 
including dorsiflexion to 90 degrees.  Moreover, repetitive 
motion did not cause a worsening of range of symptoms.  
Finally, no other competent evidence of record reflects 
additional functional limitation from which to conclude that 
the veteran's disability picture more closely approximates 
the next-higher 10 percent rating under Diagnostic Code 5215.  

The Board has also considered whether any alternate 
Diagnostic Codes serve as a basis for a higher rating here.  
However, because the competent evidence fails to reveal 
ankylosis of the right wrist, or disability comparable 
therewith, Diagnostic Codes 5214 is inapplicable.  Likewise, 
as the evidence does not demonstrate nonunion of the ulna or 
radius, Diagnostic Codes 5210-5212 do not apply.  Similarly, 
there is no showing of impaired supination or pronation such 
as to warrant evaluation under Diagnostic Code 5213.  
Finally, as there is no x-ray evidence of arthritis involving 
the right wrist, Diagnostic Code 5003, concerning 
degenerative arthritis, does not apply.  There are no other 
relevant Diagnostic Codes for consideration.  

The Board has further considered whether the veteran is 
entitled to a separate evaluation for residuals of a scar in 
association with his service-connected right wrist 
disability.  In this vein, the May 2004 VA examination report 
indicates a scar on the volar aspect of the distal forearm.  
However, the veteran had no complaints referable to such scar 
and it was not noted to be painful or to limit motion.  
Because there is no demonstrated symptomatology relating to 
the scar that is distinct and separate from the orthopedic 
right wrist disability for which the veteran is already being 
compensated, a separate evaluation is not appropriate here 
during the period in question.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also 38 C.F.R. § 4.14 (2005).

In conclusion, the noncompensable evaluation in effect for 
the veteran's right wrist disability is appropriate and there 
is no basis for a higher rating during any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a right knee disability, and 
the appeal, to this extent, is granted.

Service connection for a right knee disability is denied.  

Service connection for a right hip disability is denied.

Entitlement to an initial compensable rating for a right 
thumb disability is denied.

Entitlement to an initial compensable rating for residuals of 
a right wrist injury with chronic subluxation is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


